 

Case 1:19-cv-00165-JTN-SJB ECF No. 33 filed 12/06/19 PagelD.189 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Case No. 1:19-cv-00165-JTN-ESC

Plaintiff,
Vv The Honorable Judge Sally J. Berens

HERBRUCK POULTRY RANCH, INC.,

Defendant.

 

MELINDA L. CROOKE,

Intervenor Plaintiff,
Vv The Honorable Judge Sally J. Berens

HERBRUCK POULTRY RANCH, INC.,

Defendant.

 

MOTION FOR DISMISSAL OF
INTERVENOR COMPLAINT WITH PREJUDICE

 

NOW COME Intervenor Plaintiff Melinda L. Crooke, and Defendant Herbruck Poultry
Ranch, Inc., by their respective attorneys and pursuant to Federal Rules of Civil Procedure 41(a)(2)
hereby requests that Intervenor Complaint by Melinda L. Crooke be dismissed with prejudice and
without the award costs or fees to any party as the parties reached an amicable settlement of her
claims. Plaintiff Equal Employment Opportunity Commission is aware of the terms of settlement

and does not object to the dismissal.
Case 1:19-cv-00165-JTN-SJB ECF No. 33 filed 12/06/19 PagelD.190 Page 2 of 2

Dated: December 6, 2019

Dated: /a/ e /) 7

Dated: (2/6// 7
- #

Respectfully Submitted,

WHEELER UPHAM, P.C.

By:

(NO Lbha LA

Glenn L. Smith (P43156)
Catherine M. Sullivan (P40699)
Attorneys for Intervenor Plaintiff

Business Address:

bo

250 Monroe Avenue NW, Suite 100
Grand Rapids, MI 49503

(616) 459-7100
smith@wuattorneys.com
sullivan(@wuattorneys.com

 

 

(NAC ven é wv ft pomrssice)

Dale Price CPy ais é)
U.S. Equal Employment Opportunity
Commission

Attorneys for Plaintiff EEOC

(Me at Mee. {i wifbgeratesicn |

ber

Catherine A. Brainerd C7 S 3/ sé)
Rhoades McKee PC

Attorneys for Defendant Herbruck

 
